DETAILED ACTION
Currently, claims 1-10 are being examined, while the remaining claims have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou, U.S. 2014/0066915 (hereinafter Zhou).
Regarding claims 1 and 10, Zhou discloses (note figs. 2B and 5A-6) a device comprising: a guide portion (202) including a tube-shaped body shaft and a lumen; and a treatment portion (‘210’ – note paragraph 37) including a microwave energy radiation unit; wherein a distal portion of the shaft has a first portion (see region near ‘208j’) and a second portion (region near ‘208d’) that are capable of coming into contact with tissue in the claimed manner, each of these portions consisting of a cylindrical tube (note paragraph 31) as a part of the tube-shaped body shaft, and each of these portions having at least a part of the lumen; and wherein the treatment portion is movable within the lumen of the shaft.
Regarding claims 2-3, Zhou discloses (note figs. 2B and 5A-6) a device wherein the shaft has the claimed shape and is configured to contact tissue in the claimed manner.
Regarding claims 4-5, Zhou discloses (note figs. 2B and 5A-6) a device wherein the shaft necessarily has the claimed shape and is necessarily configured to contact tissue in the claimed manner (also see paragraph 31).
Regarding claim 6, Zhou discloses (note figs. 2B and 5A-6) a device wherein the shaft has the claimed shape.
Regarding claim 7, Zhou discloses (note figs. 2B and 5A-6) a device wherein the shaft includes a curved portion (see region near ‘208b’) that is positioned proximal to the second portion, and that is capable of being formed in the claimed manner.  It should be noted that the “patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113).
Regarding claim 8, Zhou discloses (see above) a device wherein the guide portion necessarily includes a ‘hub’ disposed at a proximal portion of the shaft (note paragraph 31), wherein the treatment portion necessarily includes a main body portion, and wherein the guide portion and the treatment portion constitute a catheter device when they are integrally assembled.
Regarding claim 9, Zhou discloses (see above) a device capable of being used in the claimed manner for the claimed purpose.  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794